Citation Nr: 9931441	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  99-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
low back disorder.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had various periods of active duty for training 
from August 1975 to March 1995.  

The appeal arises from a rating decision dated in March 1999 
in which the Regional Office (RO) granted service connection 
for a low back disorder and assigned a 10 percent  evaluation 
for said disability, effective April 27, 1993.  The veteran 
subsequently perfected an appeal of that decision.  In a 
Department of Veterans Affairs (VA) Form 9 (Appeal to Board 
of Veterans' Appeals) received in June 1999, the veteran 
indicated that he wanted a Board of Veterans' Appeals (Board) 
hearing in Washington, D.C.  However, in July 1999, the 
veteran related that he no longer wanted a hearing.  In 
November 1993, the Board granted the veteran's motion to 
advance his case on the docket, finding that good or 
sufficient cause had been shown under the provisions of 
38 U.S.C.A. § 7107 (West 1991) and 38 C.F.R. § 20.900(c) 
(1999).  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's service-connected low back disability is 
productive of no more than characteristic pain on motion and 
is not productive of muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  

3.  The veteran's service-connected low back disability is 
productive of no more than slight limitation of motion and no 
more than slight functional impairment due to pain.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's service-connected low back disorder are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5292, 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an evaluation in 
excess of 10 percent for his service-connected low back 
disorder is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107, that is, the claim is plausible, meritorious on its 
own or capable of substantiation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board further finds that the VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999)  In this case, the RO has not assigned separate 
staged ratings for the veteran's low back disorder.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  Also, in reaching 
the determination below, the Board has considered whether 
staged ratings should be assigned.  The Board has concluded 
that the disability has not significantly changed and a 
uniform evaluation is appropriate in this case.  

The RO assigned the current 10 percent rating for the 
veteran's service-connected low back disorder under the 
provisions of Diagnostic Code 5295.  Under that Diagnostic 
Code, a 10 percent evaluation is warranted for lumbosacral 
strain where there is characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  38 C.F.R. Part 4.

The Board also notes that limitation of motion of the lumbar 
spine is evaluated under Diagnostic Code 5292.  Under that 
Diagnostic Code, a 10 percent evaluation is provided for 
slight limitation of motion of the lumbar spine, and a 20 
percent evaluation is provided for moderate limitation of 
motion of the lumbar spine.  38 C.F.R. Part 4.  

During the time period most pertinent in evaluating the 
severity of the veteran's low back disorder, he underwent a 
service Medical Evaluation Board examination in September 
1994.  That examination revealed tenderness over the midline 
lumbar spine, particularly at the L5 level.  Also, the 
veteran was able to bend forward to approximately 90 degrees 
with an increase in his midline low back pain.  There was 
also a mild amount of paraspinous muscle spasm.  While 
sitting, the veteran was able to flex his hips to 90 degrees 
with his knees fully extended without an apparent increase in 
lower back pain.  Straight leg raising in both a sitting and 
supine position was negative.  

VA outpatient treatment records dated in the 1990's show that 
the veteran has sought treatment for low back pain; and some 
of those records show that there was decreased motion and 
tenderness on examination.  

In November 1997, the veteran underwent a VA examination.  
Examination revealed flexion to 60 degrees, extension to 25 
degrees and lateral bending to 25 degrees, bilaterally.  
Axial compression and simulated rotation were painless.  He 
was tender over the spinous process of L4.  The November 1997 
VA examination revealed that straight leg raising in the 
sitting position caused no pain.  However, the veteran 
complained of low back pain at 45 degrees in the supine 
position.  The examiner noted that, when the response to 
straight leg raising between the sitting and supine position 
exceeded 30 degrees, the results were invalidated.  
Additionally, the examiner could detect no motor weakness in 
the lower extremities, and there was no evidence of atrophy.  

The veteran underwent another VA examination in March 1999.  
Straight leg raising while sitting was negative, but the 
veteran complained of low back pain at 70 degrees of 
elevation while supine.  Examination also revealed no spinous 
tenderness, and no tenderness over the spinous process was 
noted.  Range of motion included flexion to 60 degrees and 
extension to 30 degrees; and he did not have any complaints 
during the range of motion.  Lateral flexion was to 30 
degrees, bilaterally, and the veteran complained of 
discomfort on the opposite quadratus lumborum muscles.  It 
was also noted that the veteran had 40 degrees bilaterally, 
presumably of rotation, and that he did not have any 
discomfort or complaints during that range of motion.  No 
atrophy was noted in either of the lower extremities.  

The veteran consistently complains of chronic low back pain 
and he has complained of pain on motion at times during 
examinations.  Additionally, the September 1994 Medical 
Evaluation Board examination revealed a mild amount of 
spinous muscle spasm.  However, reports of subsequent 
examinations include no findings of muscle spasms even though 
forward bending was tested at those examinations.  The Board 
also points out that the diagnosis at the September 1994 
examination was chronic mechanical lower back pain with 
inconsistent history and examination.  Additionally, the 
examiner, at that time, related that, while the veteran might 
have had some mechanical lower back pain, the degree to which 
he stated he had such pain did not correlate with his 
physical examination or his X-ray evaluation.  Significantly, 
the VA physician who examined the veteran in November 1997 
also related that he could find no objective evidence of 
pathology which would cause a disability; and the March 1999 
VA examiner did not think there was any obvious disability 
due to the low back pain at that time.  In light of the 
conclusions of those three examiners, the Board does not find 
the veteran's subjective complaints probative in evaluating 
the severity of his service-connected low back disorder.  

As the preponderance of the probative evidence, the objective 
medical evidence, is against finding that the service-
connected low back disorder is productive of muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position, the Board finds that the 
criteria for an evaluation in excess of 10 percent for the 
veteran's service-connected low back disorder under the 
provisions of Diagnostic Code 5295 are not met.  38 C.F.R. 
§ 4.7. 

Additionally, based on the ranges of motion noted in the 
examination reports, the Board finds that the preponderance 
of the evidence is against finding that the veteran's 
service-connected low back disorder is productive of more 
than overall slight limitation of motion.  38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 5292.  

The Board has also considered whether evaluation of the 
veteran's low back disorder under the provisions of 
Diagnostic Code 5293 is warranted. The November 1997 VA 
examiner noted the fact that a CT (computerized tomography 
scan) in April 1993 had revealed a bulging disk, but related 
that that was a normal finding for someone the veteran's age.  
Additionally, the VA examining physician in March 1999 
diagnosed chronic low back pain due to mild degenerative disc 
disease.  That physician added:

While it is possible that the examination 
was unremarkable today, he can have 
episodes of pain especially when he lifts 
heavy objects[;] however[,] this is not 
necessarily due to degenerative disc 
disease and at his age, radiological 
findings of disc bulging is possible 
without any physical findings.  With the 
history of injury or episodes of back 
pain several times while he was on active 
duty and training, it can be construed 
that he can have low back pain due to 
multiple sprain or strain.  

It was also the March 1999 VA examiner's opinion that, 
considering all the examination findings, the veteran 
probably had aggravation of his low back pain or symptoms of 
low back pain while in active duty.  In light of those 
medical opinions, the Board finds that consideration of 
Diagnostic Code 5293 is not warranted in this case.  

With regard to the issue of whether an evaluation in excess 
of 10 percent for functional impairment is warranted, as 
noted above, the March 1999 VA examiner did not think there 
was any obvious disability due to the low back pain at that 
time and the November 1997 VA examiner could find no 
objective evidence of pathology which would cause a 
disability.  Furthermore, as discussed above, the 
preponderance of the evidence is against finding that the 
veteran's service-connected low back disorder is productive 
of weakness, atrophy or more than slight limitation of motion 
due to pain.  Therefore, the Board finds that the service-
connected low back disorder is productive of no more than 
slight functional impairment and that a rating in excess of 
10 percent for such impairment is not warranted.  38 C.F.R. 
§§ 4.40, 4.45.  

Review of the record discloses that the RO expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the March 1999 rating 
decision.  That regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board agrees with the 
RO's determination and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a rating in excess of 10 percent for his 
service-connected low back disorder.  


ORDER

The appeal is denied.  


REMAND

Review of the file discloses that the veteran and his 
representative expressed disagreement with the effective date 
assigned for the award of service connection for a low back 
disorder, by the RO in March 1999 rating decision, within one 
year of that decision.  Thus, a timely notice of disagreement 
with the decision not to assign an effective date for the 
award of service connection benefits prior to April 27, 1993, 
has been received.  However, no statement of the case 
regarding this matter has been issued.  Therefore, a remanded 
in warranted for the following action: 

The RO should issue a statement of the 
case which addresses the issue of 
entitlement to an effective date prior to 
April 27, 1993, for the award of service 
connection for a low back disorder.  If an 
appeal of that issue is perfected, the 
case should be returned to the Board for 
appellate review. 

The Board intimates no opinion as to the ultimate outcome of 
the issue of entitlement to an effective date prior to April 
27, 1993, for the award of service connection for a low back 
disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

